DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 September 2021 has been entered.

This is a non-final office action in response to remarks filed on 15 June 2021.  No claims were amended or canceled.  Claims 17-20 were added.  Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments, see remarks pages 10-15, filed 15 June 2021, with respect to the rejection of claims 1-16 under 35 USC 103 over Azogui in view of Gu have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Azogui in view of Reynolds and Azogui-Reynolds in view of Gu.  

Additionally, applicant added new claims (addressed in the remarks pages 15-16 filed 15 June 2021) which are also rejected below based on the combination of Azogui, Reynolds, and Gu.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 9, 11-12, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Azogui et al. (U.S. Patent 9,391,909) in view of Reynolds (U.S. Patent Publication 2008/0101338).

Regarding claim 1, Azogui disclosed a method for adjusting an encoding rate, comprising:
receiving, by a first terminal device, a message requesting an adjustment in a first uplink encoding rate and sent by a second terminal device (see Azogui 9:40-47: the rate adaptation module 170 of device 102 sends bitrate information to device 104 | 9:55-67: the sent bitrate information is a bitrate band and device 104 uses the received information to calculate an adjusted bit-rate | 8:11-26: negotiating a video bit rate | 8:37-40: the bitrate of encoded video varies based on uplink, i.e. uplink encoding rate), wherein the message carries a first encoding rate (see Azogui 9:40-47: the rate adaptation module 170 of device 102 sends bitrate information to device 104 | 9:55-67: the sent bitrate information is a bitrate band and device 104 uses the received information to calculate an adjusted bit-rate), and the second terminal device is a peer device communicating with the first terminal device (see Azogui Fig. 1, 6:34-52: device 102 and device 104 are mobile devices, e.g. cellular telephone | Fig. 2, 7:61-67: device 102 and device 104 communicate with each other, i.e. peer devices); and
when the first terminal device determines that the first encoding rate is greater than an uplink encoding rate currently used by the first terminal device, sending, by the first terminal device, a consulting message to a first network device, wherein the consulting message is configured to trigger a negotiation for an adjustment in an encoding rate with the first network device, the consulting message carries the first encoding rate, and the first terminal device is within a coverage area of the first network device (see Azogui-Reynolds combination below).

when the first terminal device determines that the first encoding rate is greater than an uplink encoding rate currently used by the first terminal device, sending, by the first terminal device, a consulting message to a first network device, wherein the consulting message is configured to trigger a negotiation for an adjustment in an encoding rate with the first network device, the consulting message carries the first encoding rate, and the first terminal device is within a coverage area of the first network device”.  
However in a related art, Reynolds disclosed multiple VoIP devices, i.e. first and second terminal devices, communicate with each other (see 0025) and that each VoIP device has their own monitoring module 110 (see 0017). The call processing system 120, i.e. network device, operates as a negotiator of the encoding bit rate to be used during the VoIP communication session (see 0026) and includes a media gateway controller 310 (see 0045).  When a monitor module 110 of one of the devices detects a drop in quality that falls below a threshold, the monitor module initiates a negotiation process for changing the current encoding bit rate (see 0017). In order to implement session re-negotiation decisions, the monitoring module 110 compares parameters with thresholds to determine when a higher data rate can be implemented (see 0054) and notifies the MGC 310 (see 0055), i.e. “when the first terminal device determines that the first encoding rate is greater than an uplink encoding rate currently used by the first terminal device, sending, by the first terminal device, a consulting message to a first network device”, such that the call processing system 120 modifies messages exchanged by the endpoints during encoding rate negotiation (see 0027) and the media gateway controller of the call processing system sends messages to the wherein the consulting message is configured to trigger a negotiation for an adjustment in an encoding rate with the first network device.”  The (re)negotiation process begins with an invite message sent from a VoIP endpoint to the MGC 310 (see 0061) and includes the encoding data rate (see 0066), i.e. “the consulting message carries the first encoding rate”.
Additionally, the call processing system 120 may be implemented in accordance with 3GPP standards (see 0020) and is a part of the VoIP network 115 (see Fig. 1).  The VoIP terminal devices may be connected to the VoIP network 115 via WiFi transceivers and access points that are geographically near the VoIP device (see 0024) and also connected to a cellular communication network (see 0022) that includes cellular base stations (see 0023).  While being within a coverage range is not explicitly stated, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that communicating via 3GPP, wireless access points, and cellular base stations is only possible when the devices are within range of each other, i.e. “the first terminal device is within a coverage area of the first network device”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Azogui and Reynolds to further describe how to negotiate bitrates.  Including Reynolds’ teachings regarding renegotiating encoding bit rates would improve the audio and video fidelity of the VoIP communication session (see Reynolds 0046).

Regarding claim 9, the claim contains the limitations, substantially as claimed, as described in claim 1 above and is rejected under Azogui-Reynolds according to the rationale provided above.  Azogui-Reynolds further disclosed an apparatus for adjusting an encoding rate, comprising: a receiving unit and a sending unit configured to perform the method of claim 1 above (see Azogui Fig. 1, 5:44-55: receivers and transmitters).

Regarding claims 3 and 11, Azogui-Reynolds disclosed the invention, substantially as claimed, as described in claims 1 and 9 above, further wherein the message requesting an adjustment in a first uplink encoding rate is a real time Control Protocol (RTCP) message (see Azogui 3:28-37: operating in accordance with RTCP | 8:55-57: RTCP loss report message) or a Real-time Transport Protocol-Codec Mode Request (RTP CMR) message.

Regarding claims 4 and 12, Azogui-Reynolds disclosed the invention, substantially as claimed, as described in claims 1 and 9 above, further wherein the consulting message is a Radio Resource Control RRC message (see Azogui 4:13-30: operating in conjunction with LTE, which commonly uses RRC) or a Media Access Control-Control Element (MAC CE) message (see Azogui 3:23-48: operating in accordance with IEEE 802 including MAC).



Regarding claim 19, Azogui-Reynolds disclosed the invention, substantially as claimed, as described in claim 1 above, wherein 
the second terminal device sends the message in response to a request from a second network device (see Reynolds 0052: call processing system 120 is implemented by additional entities, i.e. a second network device | Reynolds 0048: renegotiation occurs in response to message sent by MGC to VoIP devices),
the request carries the first encoding rate (see Reynolds 0066: message includes the encoding data rate),
the second terminal device is within a coverage area of the second network device (The call processing system 120 may be implemented in accordance with 3GPP standards (see Reynolds 0020) and is a part of the VoIP network 115 (see Reynolds Fig. 1).  The VoIP terminal devices may be connected to the VoIP network 115 via WiFi transceivers and access points that are geographically near the VoIP device (see Reynolds 0024) and also connected to a cellular communication network (see Reynolds 0022) that includes cellular base stations (see Reynolds 0023).  While being within a coverage range is not explicitly stated, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that communicating via 3GPP, wireless access points, and cellular base stations is only possible when the devices are within range of each other, i.e. “the second terminal device is within a coverage area of the second network device”), and
the method further comprises, after the sending, by the first terminal device, the consulting message to the first network device, receiving, by the first terminal device, a response message sent by the first network device, wherein the response message 
determining, by the first terminal device based on the response message, whether a rate-increase adjustment is to be performed on an encoding rate (see Reynolds 0062: MGC 310 modifies the SIP invite message with a different encoding data rate, the different encoding rate is selected from a list of rates supported by the VoIP phone).
The motivation to combine Azogui and Reynolds is the same as that presented in claim 1 above. 

Regarding claim 20, Azogui-Reynolds disclosed the invention, substantially as claimed, as described in claim 19 above, wherein the further response message is an application layer message sent by the first terminal device to the second terminal device without passing through the first and second network devices (see Azogui 3:52-62: P2P communication between devices | 12:14-17: application layer messages).

Claims 2, 5-8, 10, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Azogui-Reynolds as applied to claims 1 and 9 above, and further in view of Gu et al. (U.S. Patent Publication 2011/0090949).

Regarding claim 5, the claim contains the limitations, substantially as claimed, as described in claim 1 above and is rejected under Azogui-Reynolds according to the rationale provided above.  Azogui-Reynolds further disclosed:
determining, by the first network device based on a current network status and the first encoding rate (see Gu combination below), a reference encoding rate allowed to be adjusted by the first network device (see Reynolds 0062: MGC 310 modifies the SIP invite message with a different encoding data rate, the different encoding rate is selected from a list of rates supported by the VoIP phone).
Azogui-Reynolds did not explicitly disclose that the determination is “based on a current network status and the first encoding rate”. However in a related art of negotiating bitrates (see Azogui 8:11-21, Gu 0035), Gu disclosed obtaining network status information and encoding rates for clients (see 0038) and determining candidate encoding rates that are able to be adjusted based on the network status information and other client rates (see 0039), i.e. determining a reference encoding rate “based on a current network status and the first encoding rate”. 
Gu also disclosed determining video encoding parameters for each terminal device (0035), the client’s video encoding parameters include a bit-rate (0039: lines 5-6) used on uplink (0039: last 5 lines), and negotiating the connection parameters between a client and network connection unit (0038).  The bitrate negotiations take place between the clients and the network connection unit (0059) and after comparing a candidate bitrate with a current bitrate, when the candidate bitrate is higher than the current bitrate, the higher bitrate is used (0039).  Furthermore, Gu disclosed the bitrate 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Azogui-Reynolds and Gu to further describe how to negotiate bitrates and reduce wasted resources (Gu 0007).

Regarding claim 13, the claim contains the limitations, substantially as claimed, as described in claim 5 above and is rejected under Azogui-Reynolds-Gu according to the rationale provided above.  Azogui-Reynolds-Gu further disclosed an apparatus for adjusting an encoding rate, comprising: a receiving unit and a determining unit configured to perform the method of claim 5 above (see Azogui Fig. 1, 5:56-67: communication unit includes receivers, transmitters, and transceivers).

Regarding claims 7 and 15, Azogui-Reynolds-Gu disclosed the invention, substantially as claimed, as described in claims 5 and 13 above, further wherein after the determining, by the first network device based on a current network status and the first encoding rate, a reference encoding rate allowed to be adjusted by the first network device, the method further comprises: sending, by the first network device, a response message to the first terminal device, wherein the response message carries the reference encoding rate (Gu 0039: determining candidate encoding rates that are able to be adjusted based on the network status information and other client rates and assigning the better encoding rate | 0040: transmitting encoded bit rate data to each client).


Regarding claims 2 and 10, Azogui-Reynolds disclosed the invention, substantially as claimed, as described in claims 1 and 9 above, further wherein after the sending, by the first terminal device, a consulting message to a first network device, the method further comprises: receiving, by the first terminal device, a response message sent by the first network device, wherein the response message carries a reference encoding rate allowed to be adjusted by the first network device (see Reynolds 0062: MGC 310 modifies the SIP invite message with a different encoding data rate, the different encoding rate is selected from a list of rates supported by the VoIP phone).
While Azogui-Reynolds disclosed confirming the changed encoding rate (see Reynolds 0064), Azogui-Reynolds did not explicitly disclose “determining, by the first terminal device based on the response message, whether a rate-increase adjustment is to be performed on an encoding rate”.  However in a related art, Gu disclosed a changed video encoding rate is selected or not selected based on the network status and improvement or lack thereof of the client’s video distortion associated with the bitrate (see Gu 0039).
The motivation to combine Azogui and Reynolds is the same as that presented in claim 1 above. The motivation to combine Azogui-Reynolds and Gu is the same as that presented in claim 5 above.

Regarding claims 6 and 14, Azogui-Gu disclosed the invention, substantially as claimed, as described in claims 5 and 13 above, further wherein determining, by the first network device based on the current network status and the first encoding rate, the reference encoding rate allowed to be adjusted by the first network device comprises: 
if the first network device determines, based on the current network status, to accept the first encoding rate, determining, by the first network device, the first encoding rate as the reference encoding rate (see Gu 0039: selecting a changed video encoding rate for each client based on network status and improvement of the client’s video distortion associated with the bitrate); and
if the first network device determines, based on the current network status, not to accept the first encoding rate, determining, by the first network device, an allowed maximum encoding rate as the reference encoding rate (see Gu 0038: maximum encoding rates are determined | Gu 0039: a changed video encoding rate is selected or not selected based on the network status and improvement or lack thereof of the client’s video distortion associated with the bitrate, the selected rate remains within, i.e. below a maximum, the client’s limited uplink bandwidth).
The motivation to combine Azogui and Reynolds is the same as that presented in claim 1 above. The motivation to combine Azogui-Reynolds and Gu is the same as that presented in claim 5 above.

Regarding claims 8 and 16, Azogui-Reynolds-Gu disclosed the invention, substantially as claimed, as described in claims 5 and 13 above, further wherein the consulting message is a Radio Resource Control RRC message (see Azogui 4:13-30: or a Media Access Control-Control Element (MAC CE) message (see Azogui 3:23-48: operating in accordance with IEEE 802 including MAC).

Regarding claim 17, Azogui-Reynolds disclosed the invention, substantially as claimed, as described in claim 1 above, wherein:
the second terminal device sends the message in response to a request from a second network device (see Reynolds 0052: call processing system 120 is implemented by additional entities, i.e. a second network device | Reynolds 0048: renegotiation occurs in response to message sent by MGC to VoIP devices), 
the request carries the first encoding rate (see Reynolds 0066: message includes the encoding data rate), 
the second terminal device is within a coverage area of the second network device (The call processing system 120 may be implemented in accordance with 3GPP standards (see Reynolds 0020) and is a part of the VoIP network 115 (see Reynolds Fig. 1).  The VoIP terminal devices may be connected to the VoIP network 115 via WiFi transceivers and access points that are geographically near the VoIP device (see Reynolds 0024) and also connected to a cellular communication network (see Reynolds 0022) that includes cellular base stations (see Reynolds 0023).  While being within a coverage range is not explicitly stated, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that communicating via 3GPP, wireless access points, and cellular base stations is only possible when the devices are within range of each other, i.e. “the second terminal device is within a coverage area of the second network device”),
the method further comprises, after the sending, by the first terminal device, the consulting message to the first network device, receiving, by the first terminal device, a response message sent by the first network device in response to the consulting message, wherein the response message carries a reference encoding rate allowed to be adjusted (see Reynolds 0062: MGC 310 modifies the SIP invite message with a different encoding data rate, the different encoding rate is selected from a list of rates supported by the VoIP phone),
the reference encoding rate is the first encoding rate when the first network device determines, based on a current network status (see Gu combination below), to accept the first encoding rate (see Reynolds 0062: MGC 310 modifies the SIP invite message with a different encoding data rate, the different encoding rate is selected from a list of rates supported by the VoIP phone), and
the reference encoding rate is an allowed maximum encoding rate when the network device determines, based on the current network status, not to accept the first encoding rate (see Gu combination below); and
sending, by the first terminal device, a further response message to the second terminal device, wherein the response message carries the reference encoding rate allowed to be adjusted by the second terminal device (see Reynolds Fig. 6: multiple response messages are sent during the (re)negotiation process).

the reference encoding rate is an allowed maximum encoding rate when the network device determines, based on the current network status, not to accept the first encoding rate.” However in a related art of negotiating bitrates (see Azogui 8:11-21, Gu 0035), Gu disclosed obtaining network status information and encoding rates for clients (see 0038) and determining candidate encoding rates that are able to be adjusted based on the network status information and other client rates (see 0039), i.e. determining a reference encoding rate “based on a current network status”. Gu also disclosed determining maximum encoding rates (see 0038) and that the selected rate remains within the client’s limited uplink bandwidth), i.e. “the reference encoding rate is an allowed maximum encoding rate when the network device determines, based on the current network status, not to accept the first encoding rate”.
The motivation to combine Azogui and Reynolds is the same as that presented in claim 1 above. The motivation to combine Azogui-Reynolds and Gu is the same as that presented in claim 5 above.

Regarding claim 18, Azogui-Reynolds-Gu disclosed the invention, substantially as claimed, as described in claim 17 above, wherein the further response message is an application layer message sent by the first terminal device to the second terminal device without passing through the first and second network devices (see Azogui 3:52-62: P2P communication between devices | 12:14-17: application layer messages).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Widhalm de Rodriguez whose telephone number is (571)272-1035. The examiner can normally be reached M-F: 6am-2:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571) 272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/A.W.R./Examiner, Art Unit 2452                                                                                                                                                                                                        
20 November 2021
/Patrice L Winder/Primary Examiner, Art Unit 2452